Title: From Alexander Hamilton to Rufus Graves, 27 August 1799
From: Hamilton, Alexander
To: Graves, Rufus


          
            Sir,
            New York August 27. 1799
          
          I have received your letter of the eighteenth of this month, and have transmitted a copy of it to the Secretary of War in order that any thing which shall remain to be done in that department may be done. It is however the business of the Contractors to provide the means of furnishing the stipulated supplies—They may apply for advances of money to the Dept. of War but they must procure the necessary articles independently of such advances. Afterwards The accounts of their issues are laid before the proper authority, and they then receive the sums to which they are entitled by contract.
          You will therefore press the Contractors for the means of proceeding in the recruiting service—
          With great constn &c
          Colol. Graves
        